Exhibit 10.10

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

(As Amended and Restated Effective as of December 31, 2008)

This amended and restated SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT, dated as
of this 23rd day of December, 2008 (the “Agreement”), is between Pennsylvania
Real Estate Investment Trust, a Pennsylvania business trust (the “Trust”), and
Edward A. Glickman, an officer of the Trust (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Trust desires to continue to provide additional retirement benefits
for the Executive pursuant to an amended and restated Employment Agreement,
effective as of December 31, 2008, entered into by the Trust and the Executive;

WHEREAS, the supplemental retirement benefits credited to the Executive’s
account before January 1, 2005 were vested upon such crediting so that such
benefits (plus earnings thereon) are not subject to the deferred compensation
rules set forth in section 409A of the Internal Revenue Code and the final
regulations issued thereunder;

WHEREAS, in order to preserve the application of federal tax law other than
section 409A to such benefits, the terms and conditions governing such benefits
may not be materially modified after October 3, 2004; and

WHEREAS, in order to preserve such terms and conditions and to set forth
different terms and conditions applicable to the Executive’s post-2004 benefits,
the Trust and the Executive desire to amend and restate the Supplemental
Executive Retirement Agreement currently in place between the Trust and the
Executive;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Deemed Retirement Contributions. The Trust shall continue to credit to a
bookkeeping account (the “Retirement Account”) maintained by the Trust a deemed
contribution in the amount of $25,000 as of the first day of the applicable
fiscal year of the Trust (beginning with its 2009 fiscal year) that begins
during the term of the Executive’s employment under the Employment Agreement, as
described in Section 3.1 of the Employment Agreement.

2. Interest. The deemed contributions described in Paragraph 1 above shall earn
interest at the rate of 10 percent, compounded annually, through the date the
Retirement Account is paid to the Executive or his beneficiary.



--------------------------------------------------------------------------------

3. Vesting. The Executive shall at all times be fully vested in the Retirement
Account.

4. Payments to Executive

(a) Pre-2005 Account. Upon termination of the Executive’s employment with the
Trust for any reason, the Trust shall pay to the Executive the amount credited
to his account as of December 31, 2004, plus earnings thereon after December 31,
2004 (the “Pre-2005 Account”), in a single sum within 60 calendar days after
such termination of employment.

(b) Post-2004 Account. Upon termination of the Executive’s employment with the
Trust (within the meaning of subsection (c)(1) below) for any reason, the Trust
(subject to subsection (c)(2) below) shall pay to the Executive (or, in the
event of the Executive’s death, to his beneficiary) the amount credited to his
account on and after January 1, 2005, plus earnings thereon (the “Post-2004
Account”), in a single sum within 60 calendar days after such termination of
employment.

(c) Rules to Effect Compliance with Section 409A of Code.

(1) Termination of Employment. The Executive shall only have incurred a
termination of employment from the Trust for purposes of the Post-2004 Account
if the Executive has separated from service with all entities in the group of
entities under common control with the Trust, within the meaning of sections
414(b) and 414(c) of the Code (using the phrase “at least 50 percent” rather
than the phrase “at least 80 percent,” where applicable). The determination of
whether the Executive has had a termination of employment from the Trust shall
be made by the Executive Compensation and Human Resources Committee of the Board
of Trustees of the Trust, applying the rules set forth in Treas. Reg.
§1.409A-1(h) and any amendment thereof or successor thereto.

(2) Required Delay for Some Payments. Notwithstanding the payment date set forth
in subsection (b) above, if the Executive is a “specified employee,” as defined
in Treas. Reg. §1.409A-1(i) and any amendment thereof or successor thereto, on
the date his termination of employment from the Trust occurs, his Post-2004
Account will not be paid to him under subsection (b) above during the first six
months after his termination of employment, and will instead be paid to him on
the first business day of the seventh calendar month following the calendar
month of such termination of employment. Such payment shall instead be paid by
the Trust into a “grantor trust” on the date such amount would have been paid to
Executive but for such six-month delay. The grantor trust shall be established
by the Trust under terms and conditions substantially the same as the terms and
conditions approved by the Internal Revenue Service in its Revenue Procedure
92-64, with instructions to the trustee of the grantor trust to make the delayed
payment at the time set forth in this paragraph (2), subject to such terms and
conditions.

 

- 2 -



--------------------------------------------------------------------------------

5. Section 409A Compliance. Except for amounts credited to the Executive’s
Pre-2005 Account, this Agreement is intended to comply with the requirements of
section 409A of the Code and the final regulations issued thereunder and shall
be construed and interpreted in accordance therewith in order to avoid the
imposition of additional tax hereunder.

6. Beneficiary. The Executive may designate in writing a beneficiary(ies) to
receive the Retirement Account in the event of the Executive’s death. Any such
designation may include contingent or successive beneficiaries and need not
designate individuals. The Executive may, at any time, change his designation of
beneficiary by completing a new written designation, but a designation shall
remain in effect until such new written designation is received by the Trust. If
the Executive is married on the date of his death and has no properly
designated, surviving beneficiary, the Executive’s surviving spouse shall be his
beneficiary. If no properly designated beneficiary survives the Executive and
the Executive has no surviving spouse on the date of his death, the Executive’s
estate shall be his beneficiary.

7. Unfunded Obligation. The Retirement Account shall not be funded outside of
the general assets of the Trust prior to its payment. The Executive (and his
beneficiary) must look to the general assets of the Trust for the Trust’s
performance of its obligations under this Agreement.

8. Rights Not Alienable. The right of the Executive (or his beneficiary) to the
Retirement Account shall not be subject to attachment, execution, garnishment,
any voluntary or involuntary alienation or assignment, or any other legal or
equitable process.

9. Effect on Other Agreements. This Agreement and the Employment Agreement
constitute the entire agreement between the parties hereto with respect to the
matters contemplated herein and supersede all prior agreements and
understandings, whether written or oral, with respect thereto.

10. Withholding. The Trust may withhold from any amounts to be paid to the
Executive (or his beneficiary) such amounts as it determines are required to be
withheld under the laws or regulations of any governmental authority.

11. Amendment and Termination.

(a) Pre-2005 Account. As for the Pre-2005 Account, this Agreement may be amended
or terminated, in whole or in part, upon the mutual agreement of the Executive
and the Trust.

 

- 3 -



--------------------------------------------------------------------------------

(b) Post-2004 Account. As for the Post-2004 Account, this Agreement may be
amended or terminated, in whole or in part, upon the mutual agreement of the
Executive and the Trust. However, if terminated, the Post-2004 Account shall be
paid to the Executive in a single sum pursuant to the rules set forth in Treas.
Reg. § 1.409A-3(j)(4)(ix) and any amendment thereof or successor thereto.

12. Claims Procedure. The procedure for the Executive (or his beneficiary) to
present a claim under this Agreement and to appeal any denial thereof is as
follows:

(a) Filing of Claim and Notice of Denial. The Executive (or his beneficiary)
(the “claimant”) may file a written claim for a benefit under this Agreement
with the Trust. In the event the benefit requested by the claimant is denied by
the Trust, the claimant shall be given a written notice containing specific
reasons for the denial. The written notice shall contain specific reference to
the pertinent provisions of this Agreement on which the denial is based. In
addition, it shall contain a description of additional material or information
necessary (if any) for the claimant to perfect the claim and an explanation of
why such material or information is necessary. Further, the notice shall provide
appropriate information as to the steps to be taken if the claimant wishes to
submit the denied claim for further review.

The written notice shall be given to the claimant within 90 days after receipt
of the claim by the Trust unless special circumstances require an extension of
time for processing, in which case written notice of the extension shall be
furnished to the claimant prior to the termination of the original 90-day
period, and such notice shall indicate the special circumstances which make the
postponement appropriate. In no event may the extension exceed a total of 180
days from the date of the original receipt of the claim.

(b) Right of Review. In the event the Trust denies the claim, the claimant may
make a written request for a full and fair review of the claim and its denial by
the Trust. Such written request must be received by the Trust within 60 days
after receipt by the claimant of written notice of the denial of the claim.

(c) Decision on Review. A decision shall be rendered by the Trust within 60 days
after its receipt of the request for review. However, where special
circumstances make a longer period for decision necessary or appropriate, the
decision of the Trust may be postponed on written notice to the claimant (prior
to the expiration of the initial 60-day period) for an additional 60 days. In no
event shall the decision of the Trust be rendered more than 120 days after the
receipt of the request for review. Any adverse decision by the Trust shall set
forth the specific reason or reasons for the denial and the specific provisions
of this Agreement on which the decision is based.

(d) Deemed Denial. If a decision on a claim is not rendered within the time
period prescribed in subparagraph (a) or (c) above, the claim shall be deemed
denied.

 

- 4 -



--------------------------------------------------------------------------------

13. Governing Law. The rights of the parties hereunder shall be governed by
Pennsylvania law (without reference to the principles of conflict of laws), to
the extent such law is not superseded by Federal law.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, the successors and assigns of the Trust, and the
heirs, executors, and personal representatives of the respective estates of the
Executive and his beneficiary.

IN WITNESS WHEREOF, the parties hereto have set their respective hands the day
and year first above written.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By:   /s/ Bruce Goldman Name:   Bruce Goldman Title:  

Executive Vice President and

General Counsel

 

EXECUTIVE /s/ Edward A. Glickman Edward A. Glickman

 

- 5 -